The determination of the police commissioner insofar as it finds the petitioner guilty of the violations charged is confirmed. However, considering the circumstances of the case and the record of the petitioner for the short period of his service in the department, it may well be that the punishment imposed is excessive. It is apparent that the charges are of such a nature as do not impute moral turpitude or willful violation of the Police Department regulations and they do not reflect on the petitioner’s honesty, his integrity or his good character. Perhaps they do reflect on his judgment, but what he did must be judged in the light of the situation then confronting him. Accordingly, as a matter of discretion, the proceeding is remitted to the commissioner for a reconsideration of the order of dismissal and, as so modified, the determination is unanimously confirmed, without costs. Settle order.
Concur — Rabin, J. P., Yalente, McNally, Stevens and Bergan, JJ.